Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed April 20, 2021 is acknowledged. Applicant’s election of antibody PEP2-2-1 as defined with SEQ ID NOs: 8, 52 and 10 for CDRs1-3 in the reply filed on March 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



4.	Claims 3, 5-6, 9-10, 12, 14, 22, 25, 27-28, 30-31, 33, 41 and 43-44 are canceled. Claims 1, 26, 38 and 40 are amended. Claims 1-2, 4, 7-8, 11, 13, 15-21, 23-24, 26, 29, 32, 34-40 and 42 are pending and under examination in this office action.
5.	Applicant’s arguments filed on April 20, 2021 and March 31, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 26, 29, 32, 34-36 and 38-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 41. 
	The rejection of claims 26, 29, 32 and 34-36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims. 
	The rejection of claims 1-2, 4, 7-8, 11, 13, 15-21 and 41 under 35 U.S.C. 103 as being unpatentable over Barden et al. (WO2009/033233) in view of Toth (US. Pharm. 2009; 34: 3-12), Caraceni (Acta Anaethesiol Scand. 2001; 45: 1067-1075) and Aiello-Laws et al. (Clin. J. Oncol. Nur. 2000; 13:649-655), and evidentiary references: Alves et al. (Molecules; 2013; 18:10953-10972), Aiello-Laws et al. (Clin. J. Oncol. Nur. 2000; 13:649-655), Barden et al. (Abstract#LB-153, AACR Annual Meeting published May 2009), Barden et al. (US8597643), and Sorge et al. (Nat. Med. 2013; 18:595-599. Doi:10.1038/nm.2710) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 41.
The rejection of claims 1-2, 4, 7-8, 11, 13 and 15-21 and 41 on the ground of nonstatutory double patenting as being unpatentable over claims 23-26 of US7326415, claims 11-15 of US8597643, claim 10 of US8835609, claim 13 of US9428587, claims 1-8 of US9562094, claims 1-9 of US9566318, claims 1-7 of US9663584, claims 4, 12-15 of US9688771, claims 1-12 of US9944701 in view of Toth, Caraceni and Aiello-Laws, and evidentiary references: Alves, Barden’#LB-153, Barden’643 and Sorge is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 41.
The provisional rejection of claims 1-2, 4, 7-8, 11, 13 and 15-21 and 41 on the ground of nonstatutory double patenting as being unpatentable over claim 47 of copending Application No. 16/032973 or claims 16-18, 21 of copending Application No. 16/326882, claim 8 of copending Application No. 16/568072 in view of Toth, Caraceni and Aiello-Laws, and evidentiary references: Alves, Barden’#LB-153, Barden’643 and Sorge is withdrawn in response to Applicant’s amendment to the claims, cancellation of claim 41 and abandonment of Application No. 16/568072 
The provisional rejection of claims 23-24, 26, 29, 32, and 34-42 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/568072 in view of Toth, Caraceni and Aiello-Laws, and evidentiary references: Alves, Barden’#LB-153, Barden’643 and Sorge is moot because Application No. 16/568072 was abandoned.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 20, 2021 and March 31, 2022, the following rejections are maintained.
Claim Objections
7.	Claim 1 is objected to because of the following informalities:  it is unclear whether the limitations “PEP2-2-1, 1PEP2-2-11 and PEP2-2-12” recited in claim 1 are the same clone because they comprise same SEQ ID NOs: for CDRs1-3. It is also unclear whether the limitations “PEP2-2-1-1, PEP2-2-1-2, PEP2-2-2, PEP2-2-4, PEP2-2-5, PEP2-2-8, PEP2-2-9, PEP2-2-2-81, PEP2-2-91, PEP2-2-3, PEP2-2-31, PEP2-2-32, PEP2-2-33, PEP2-2-10, PEP2-2-101, PEP2-2-102” recited in claim 1 are the same clone because they comprise same SEQ ID NOs: for CDRs1-3.  Appropriate correction is required.

Improper Markush Grouping
8.	Claims 1-2, 4, 7-8, 11, 13 and 15-21 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of different anti-P2X7 receptor (i.e. anti-nf-P2X7R) antibodies comprising different SEQ ID NOs: for CDR1-3 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The recited alternative species do not share a single structural similarity, as each species of anti-nf-P2X7R antibodies has a different chemical structure because it comprises different amino acid sequences for CDRs1-3. Each antibody has a different binding activity to different epitopes. Thus, the antibodies do not share a single structural similarity or biological activity. Accordingly, while the different polynucleotides are asserted to have the property of being correlated with a neurological or movement disorder or an altered susceptibility thereto, they do not share a single structural similarity essential to this activity. See MPEP § 706.03(y).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-8, 11, 13 and 15-21 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 4, 7-8, 11, 13 and 15-21 as amended encompass using a genus of anti-P2X7 receptor antibody wherein the antibody bind to a P2X7 receptor that has an impaired response to ATP (i.e. anti-nf-P2X7R antibody) but does not bind to a P2X7 receptor that does not have an impaired response to ATP (i.e. f-P2X7R) for managing pain, wherein the anti-nf-P2X7R antibodies comprise the recited SEQ ID NOs: for CDRs1-3. The claims encompass using a genus of anti-nf-P2X7R antibodies binding to a genus of nf-P2X7R but no binding to f-P2X7R, wherein the anti-nf-P2X7R antibodies comprise the recited SEQ ID NOs: for CDRs1-3 and without a complete set of defined structural and functional 6 CDRs (HCDRs1-3 and LCDRs1-3). 
On p. 16 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims because claim 1 has been amended to recite specific CDR sequences. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03 & 2163.05, the specification provides insufficient description to demonstrate that Applicant is in possession of using the claimed genus of anti-nf-P2X7R antibodies in the claimed method of managing pain for the following reasons:
i. The Dr. Barden’s declaration under 37 CFR 1.132 filed 4/20/21 is insufficient to overcome the rejection of claims 23-24, 26, 29, 32, 34-40 and 42 based upon the claims of the issued patents in combination with the cited references as set forth in the last Office action because: facts presented are not germane to the rejection at issue and the showing is not commensurate in scope with the claims. It include(s) statements which amount to an affirmation that treatment of cancer with anti-nf-P2X7R antibodies does not result in reducing pain because patients with cancer do not necessarily have pain and the mechanisms for minimizing chronic pain does not arise from antibody-induced killing of cancer cells that are effectively a potential reservoir of ATP synthesis and release.
ii. The structural and functional relationship or correlation between the claimed genus of anti-nf-P2X7R antibodies binding to a genus of nf-P2X7R but no binding to f-P2X7R, wherein the anti-nf-P2X7R antibodies comprise the recited SEQ ID NOs: for CDRs1-3 and without defined structural and functional 6 CDRs (HCDRs1-3 and LCDRs1-3) and anti-nf-P2X7R antibody 2-2-1 disclosed by WO2011020155 (or US9127059 or WO2008043146) or AB253 comprising LCDR1-3 of SEQ ID NOs:9, 19 and 29 and HCDR1-3 of SEQ ID NO:39,48 and 57 disclosed by US2010003610 or 2F6 antibody disclosed by WO2011/075789 (or US8835609) is unknown. 
iii. As previously made of record, the specification only describes an anti-P2X7R antibody 2-2-1 that specifically binds to a nf-P2X7R but not a f-P2X7R as described in PCT/AU2010/001070 (WO2011020155) or US9127059, or an anti-nf-P2X7R antibody generated from a hybridoma AB253 with ECACC Accession No. 06080101 described in PCT/AU2007/001540 (WO2008043145) or US8067550 in managing pain.
iv. The specification fails to provide sufficient description as to what structures or sequences for the claimed antibodies binding to nf-P2X7R but not binding to f-P2X7R or their corresponding HCDRs1-3 and LCDRs1-3 are in order to generate antibodies with the claimed binding ability or features. Neither the specification nor the declaration provides sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of anti-nf-P2X7R antibodies not binding to f-P2X7R wherein the anti-nf-P2X7R antibodies comprise recited SEQ ID NOs: for CDRs1-3 and without a complete set of defined structural and functional 6 CDRs (HCDRs1-3 and LCDRs1-3) because the structural and functional relationships between the sequences for the claimed antibodies or their corresponding heavy chain, light chain, variable regions, or H/LCDRs1-3 and binding to nf-P2X7R but not f-P2X7R are unknown. Thus, a skilled artisan cannot envision the functional correlation between the claimed genus of antibodies binding to nf-P2X7R but not f-P2X7R and the claimed invention in view of Rudikoff et al. (see p. 1979; Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979, cited previously), Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously), MacCallum et al. (see p. 73, J. Mol. Biol.,1996; 262: 732-745, cited previously). Pascalis et al. (see p. 3079-3080 ; The Journal of Immunology, 2002; 169: 3076-3084, cited previously), Casset et al. (page 202, left col.; BBRC, 2003; 307: 198-205, cited previously), Vajdos et al. (see p. 416, left col ; J. Mol. Biol. 2002; 320: 415-428 Holm et al.(Mol. Immunol., 2007; 44: 1075-1084, cited previously) , Chen et al. (see p. 866 ; J. Mol. Bio., 1999; 293: 865-881, cited previously) and Wu et al. (see p. 152, left col. ; J. Mol. Biol., 1999; 294:151-162, cited previously).  Thus, Applicant is not in possession of using other anti-nf-P2X7R antibodies that contain structurally and functionally undefined antibodies because the specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed genus of anti-nf-P2X7R antibodies in the claimed method. There was no known or disclosed correlation between the required function (binding to a nf-P2X7R but not a f-P2X7R) and anti-nf-P2X7R antibodies not binding to f-P2X7R wherein the anti-nf-P2X7R antibodies comprise recited SEQ ID NOs: for CDRs1-3 and without a complete set of defined structural and functional 6 CDRs (HCDRs1-3 and LCDRs1-3). 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-nf-P2X7R antibodies not binding to f-P2X7R wherein the anti-nf-P2X7R antibodies comprise recited SEQ ID NOs: for CDRs1-3 and without a complete set of defined structural and functional 6 CDRs (HCDRs1-3 and LCDRs1-3).
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-nf-P2X7R antibodies that can be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph. Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-2, 4, 7-8, 11, 13 and 15-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

10.	Claims 1-2, 4, 7-8, 11, 13, 15-21, 23-24, 26, 29, 32, 34-40 and 42 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 19-20 of the response, Applicant argues that as described in the prior response, the specification provides support for making adjustments to pain medication (p. 32, lines 9-10; p. 8, lines 12-14) and support for reducing the amount of analgesic after administration of an anti-nf-P2X7R antibody within two days (p. 31, lines 5-6; p. 8, lines 31-32; p. 24, line 34; and p. 31, line 1). Applicant further cites MPEP2163.02 in support of the arguments.
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP2163.06; MPEP 2163.01- 2163.03 and 2163.05, the cited passages in the specification does not disclose the limitations “a human individual that has been treated with an amount of an analgesic for pain” and “within two days of administering the anti-nf-P2X7R antibody to the individual, reducing the amount of analgesic administered to the individual, thereby managing pain in the individual”. 
As previously made of record, none of the statements “no longer require breakthrough doses of medication” (p. 32, lines 9-10), “relief from systemic pain…..occur over 1-2 days…”(p. 31, liens 5-6), “the individual….have decreased chronic pain….standard opioid treatment….withdrawn…” (p. 8, lines 12-14), “chronic pain… within days of administration…” (p.8, lines 31-32),  “pain minimization may be experienced 1 to 2 days after administration….” (p. 24, line 31) in the instant specification is the step of “reducing the amount of analgesic….after administration of the antibody within 2 days” as instantly claim.  Accordingly, the rejection of claims 1-2, 4, 7-8, 11, 13, 15-21, 23-24, 26, 29, 32, 34-40 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement-new matter is maintained.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 26, 29, 32, 34-40 and 42 stand rejected under 35 U.S.C. 103 as being unpatentable over Barden et al. (WO2009/033233 ((Barden’233)) in view of Barden et al. (WO2011/075789 (Barden’789)), Toth (US. Pharm. 2009; 34: 3-12), Caraceni (Acta Anaethesiol Scand. 2001; 45: 1067-1075) and Aiello-Laws et al. (Clin. J. Oncol. Nur. 2000; 13:649-655), and evidentiary references: Alves et al. (Molecules; 2013; 18:10953-10972), Barden et al. (Abstract#LB-153, AACR Annual Meeting published May 2009 (Barden#LB-153), Barden et al. (US8597643) (Barden’643), and Sorge et al. (Nat. Med. 2013; 18:595-599. Doi:10.1038/nm.2710). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 23-24, 26, 29, 32, 34-40 and 42 as amended are drawn to a method of managing pain similar to the method set forth above but using a P2X7R fragment or peptide comprising a sequence selected from SEQ ID NOs: 2-4. 

On p. 16-18 of the response, Applicant argues that the examiner hasn’t not established an expectation of success that  a patient’s pain medication could be reduced within two days of administering an antibody binding to a nf-P2X7R and that Sorge (Nat Med 2013) provides a link between the nf-P2X7R and pain but Sorge teaches the opposite of what is claimed and cites paragraphs 80-81 of the Dr. Barden’s declaration filed on 4/20/21, United States v. Adams, Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., Sakraida v. AG Pro, Inc, KSR, In re Hedges, MPEP 2145.X.D.3, and In re Alton in support of the arguments. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments and for the reasons set forth above, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The Dr. Barden’s declaration under 37 CFR 1.132 filed 4/20/21 is insufficient to overcome the rejection of claims 23-24, 26, 29, 32, 34-40 and 42 based upon the cited references as set forth in the last Office action because: It include(s) statements which amount to an affirmation that treatment of cancer with anti-nf-P2X7R antibodies does not result in reducing pain because patients with cancer do not necessarily have pain and the mechanisms for minimizing chronic pain does not arise from antibody-induced killing of cancer cells that are effectively a potential reservoir of ATP synthesis and release. This is not relevant to the issue of nonobviousness of the claimed subject matter in the rejection, and provides no objective evidence thereof.  See MPEP § 716. Regardless of whether the mechanisms of cancer pain and cancer are different, it is the fact that Barden’233 teaches a method using the same material (i.e. a P2X7R fragment/peptide of SEQ ID NO:2 or 3), the same active step (i.e. administering to the human individual) in the same patient population (i.e. human individuals/patients with different forms of cancer and have pain; human individuals in need of pain management). The pain recited in independent claim 23 includes cancer pain, which also recited in dependent claims 26, 29, 34-36, 38. 
ii. Barden’233 does teach methods of treating cancer pain using an P2X7R fragment/peptide of SESQ ID NO: 2 or 3 in human individual in need of pain management as recited in independent claim 23 (see the sequence alignment; p. 4-8; p.13-22; p. 23-24; p. 31-33, claims 1-9, in particular). Note that the Barden’233’ methods of Barden teach using the same material (i.e. an anti-nf-P2X7R antibody or a P2X7R fragment/peptide of SEQ ID NO:2 or 3), the same active step (i.e. administering to the human individual) in the same patient population (i.e. human individuals/patients with different forms of cancer have pain, which are human individuals in need of pain management or have been treated with an amount of an analgesic for cancer pain). Thus, the Barden’233’s method inherently treats or manages cancer pain because the nf-P2X7R is expressed in cancer cells and directly involved in chronic pain mechanisms, and can be treated by antagonists of nf-P2X7R including anti-nf-P2X7R antibodies or nf-P2X7R fragments/peptides to reduce pain as evidenced by Barden’#LB-153 (see p1-2 of the Abstract#LB-153, AACR Annual Meeting published May 2009), Barden’643 (see col. 29-30, Example 5, table1; col. 37-38, claims 11-15 in US8597643) and Sorge et al. (see p. 595, abstract and p. 597-598, in particular). 
In addition, Sorge does not teach away from the invention because Sorge teaches that chronic pain or allodynia mediated by nf-P2X7R can be reversed or prevented by an antagonist to the nf-P2X7R, TAT-451 peptide (see p. 597-598, in particular), which supports that the nf-P2X7R is involved in chronic pain mechanisms (see p. 595, abstract and p. 597-598, in particular). 
iii. The differences between the claimed invention and Barden are: i) patients have been treated with an analgesic for pain; and ii) within 2 days after administration of the P2X7R fragment/peptide, reducing the amount of the analgesic administered. 
iv. While Barden’233 does not explicitly teach that the patients have been treated with an analgesic for pain and reducing the amount of the analgesic within two days after administration of the P2X7R fragment/peptide, Toth teaches these limitations and provide motivation and an expectation of success in within 2 days after administration of the P2X7R fragment/peptide and reducing the amount of the analgesic administered in the method of Barden’233 because Toth teaches determining and reducing the dose of pain management agents after administering a pain management or therapeutic agent to the individual as in claim 23 during 24hrs or 48 hrs, and further assessing the individual to determine the level of reduction of symptoms of the pain until the individual experiences a reduction in pain as in claims 2 and 24 (i.e. scheduled opioid regimen requiring a rescuing dose, 5-15% of 24hr dose, titrated by 33-50% of the pre-existing dose, table 7) (see p. 7-9; table 7, in particular). Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to a skilled artisan to combine the teachings of Toth with the teachings of Barden’233 to reduce the analgesic after administration of an anti-nf-P2X7R antibody or a P2X7R fragment/peptide of SEQ ID NO: 2, 3 or 4 or within two days based on the status of pain after the treatment with the P2X7R fragment/peptide in the method of Barden’233 with an expectation of success because the anti-nf-P2X7R antibody or P2X7R fragment/peptide have been shown to successfully treat different cancers and also reduce cancer pain as evidenced by Barden’#LB-153 , Barden’643 and Sorge.
Further, it is a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims and to reduce or adjust the analgesic agents after administration of the anti-nf-P2X7R antibody or the P2X7R fragment/peptide that can reduce pain caused by nf-P2X7R in patients with cancers. Thus, it is obvious to include the assessment steps to evaluate the status of pain after the treatment based on symptoms of pain because it is a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims. Thus, it is obvious to include these assessment and evaluation steps after the treatment of cancer to determine whether the treatment with pain management agents are effective and whether the pain or cancer pain of patients is alleviated to adjust or reduce analgesic agents. Note that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) & MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I..
v. While Barden’233 does not explicitly teach further comprising the step of assessing the individual’s pain reduction and different cancer pain and pain symptoms as in dependent claims, Toth, Caraceni and Aiello-Laws teach these limitations and provide motivation and an expectation of success in assessing the pain reduction and symptoms within 2 days after administration of the P2X7R fragment/peptide and reducing the amount of the analgesic administered in the method of Barden’233. 
In particular, Toth teaches several categories of cancer-related pain including somatic pain, visceral pain and neuropathic pain as in claims 26 and 29, which includes sharp, aching or  throbbing pain and dull, burning, shooting, tingling as in claims 11, 13, 15-16, 18-19, 21, 26, 32, 34, 36, 37, 39, 40, 42 (p. 5-7, table 5 in particular) and methods of assessing pain or the efficacy of pain management by an agent including determining the level of reduction of symptoms of the pain after treatment of pain management agents wherein the assessments of the pain symptoms including aching, dull, throbbing, burning, shooting, tingling, sharp or cramping pain, systemic or pain arising from pressure or deep squeezing as in claims 26, 32, 34, 36, 37, 39, 40, 42 (see p. 5-7, table 5 in particular); and also teaches further administering a pain management or therapeutic agent to the individual and further assessing the individual to determine the level of reduction of symptoms of the pain until the individual experiences a reduction in pain as in claim 24 (see p. 5-8, in particular); and determining and reducing the dose of pain management agents after administering a pain management or therapeutic agent to the individual as in claim 23 during 24hrs or 48 hrs, and further assessing the individual to determine the level of reduction of symptoms of the pain until the individual experiences a reduction in pain as in claim 24 (see p. 7-9; table 7, in particular). Caraceni teaches methods of assessing pain or the efficacy of pain management by an agent including determining the level of reduction of symptoms of the pain after treatment of pain management agents as in claims 24-25; wherein the assessments of the pain symptoms including aching, dull, throbbing, burning, shooting, tingling, sharp or cramping pain, systemic or pain arising from pressure or deep squeezing as in claims 32, 34, 36, 37, 39, 40, 42 (see p. 1067-1072, tables 1-3, in particular); and also teaches further administering a pain management or therapeutic agent to the individual and further assessing the individual to determine the level of reduction of symptoms of the pain until the individual experiences a reduction in pain as in claims 24, 32, 34, 36, 39, 40 and 42 (see p. 1070; p. 1072-1073, in particular) and that cancer pain arises from having primary tumor of an organ or from metastatic disease or bone pain as in claims 35 and 38 (see p. 1069; table 2, in particular).  Aiello-Laws teaches cancer pain arising from having primary tumor of an organ or from metastatic disease as in claims 35 and 38 (see p. 649-652; p. 652, 2nd col, in particular).
It would have been obvious to a skilled artisan to combine the teachings of Toth, Caraceni, and Aiello-Laws with the teachings of Barden’233 to reduce the analgesic within two days after administration of an anti-nf-P2X7R antibody or a P2X7R fragment/peptide of SEQ ID NO: 2, 3 or 4 based on the status of pain evaluated by different symptoms after the treatment with the anti-nf-P2X7R antibody or P2X7R fragment/peptide in the method of Barden’233 and with an expectation of success because the P2X7R fragment/peptide have been shown to successfully treat different cancers and also reduce cancer pain as evidenced by Barden’#LB-153, Barden’643 and Sorge, and it is a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims and to reduce or adjust the analgesic agents after administration of the anti-nf-P2X7R antibody or the P2X7R fragment/peptide that can reduce pain caused by nf-P2X7R in patients with cancers. Thus, it is obvious to include the assessment steps to evaluate the status of pain after the treatment based on symptoms of pain because it is a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims. Thus, it is obvious to include these assessment and evaluation steps after the treatment of cancer to determine whether the treatment with pain management agents are effective and whether the pain or cancer pain of patients is alleviated to adjust or reduce analgesic agents. Note that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) & MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. Accordingly, the rejection of claims 23-24, 26, 29, 32, 34-40 and 42 under 35 U.S.C. 103 as being unpatentable over Barden’233 in view of Toth (2009), Caraceni (2001) and Aiello-Laws (2000) is maintained. 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 23-24, 26, 29, 32, 34-40 and 42 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of US9127059, claims 4 and 6 of US9688771, or claims 4 and 12-15 of US10053508, claims 1-10 of US10232025, claims 1-3 of US10238716, claims 1-9 of US10245308, claims 1-9 of US10543262, claims 1-12 of US10597451 in view of Toth, Caraceni and Aiello-Laws, and evidentiary references: Alves, Barden’#LB-153, Barden’643 and Sorge. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 16-19 of the response, Applicant argues that the rejections should be withdrawn in view of the arguments related to the 103 rejection and the Barden’s declaration. Applicant argues that Sorge teaches the opposite of what is claimed and cites paragraphs 80-81 of the Dr. Barden’s declaration filed on 4/20/21, United States v. Adams, Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., Sakraida v. AG Pro, Inc, KSR, In re Hedges, MPEP 2145.X.D.3, and In re Alton in support of the arguments. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments and for the reasons set forth above, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the claims of the issued patents in combination with the cited references do render the claimed invention obvious because:
i. The Dr. Barden’s declaration under 37 CFR 1.132 filed 4/20/21 is insufficient to overcome the rejection of claims 23-24, 26, 29, 32, 34-40 and 42 based upon the claims of the issued patents in combination with the cited references as set forth in the last Office action because: It include(s) statements which amount to an affirmation that treatment of cancer with anti-nf-P2X7R antibodies does not result in reducing pain because patients with cancer do not necessarily have pain and the mechanisms for minimizing chronic pain does not arise from antibody-induced killing of cancer cells that are effectively a potential reservoir of ATP synthesis and release. This is not relevant to the issue of nonobviousness of the claimed subject matter in the double patenting rejection, and provides no objective evidence thereof.  See MPEP § 716. Regardless of whether the mechanisms of cancer pain and cancer are different, it is the fact that the methods of the issued patents teach using the same material (i.e. a P2X7R fragment/peptide of SEQ ID NO:2 or 3), the same active step (i.e. administering to the human individual) in the same patient population (i.e. human individuals/patients with different forms of cancer and have pain; human individuals in need of pain management). The pain recited in independent claim 23 includes cancer pain, which also recited in dependent claims 26, 29, 34-36, 38. 
ii. The difference between the instant claims and the claims of the issued patents is the human subject who has been treated with an analgesic for pain and within 2 days, reducing the amount of analgesic administered after administration of P2X7R fragments/peptides recited in claim 23. 
iii. While the claims of the issued patents do not recite the limitation “the human subject who has been treated with an analgesic for pain and within 2 days, reducing the amount of analgesic administered after administration of P2X7R fragments/peptides” as in claim 23, Toth teaches these limitations and provide motivation and an expectation of success in managing pain in patients who have been treated with an analgesic and reducing the amount of the analgesic for the patients because Toth teaches determining and reducing the dose of pain management agents after administering a pain management or therapeutic agent to the individual as in claim 23 during 24hrs or 48 hrs, and further assessing the individual to determine the level of reduction of symptoms of the pain until the individual experiences a reduction in pain as in claim 24 (see p. 7-9; table 7, in particular). In addition, Carcaceni, Toth and Aiello-Laws et al. teach the limitations recited dependent claims. In particular, Caraceni teaches methods of assessing pain or the efficacy of pain management by an agent including determining the level of reduction of symptoms of the pain after treatment of pain management agents as in claims 24-25; wherein the assessments of the pain symptoms including aching, dull, throbbing, burning, shooting, tingling, sharp or cramping pain, systemic or pain arising from pressure or deep squeezing as in claims 11, 13, 15, 16, 32, 34, 36, 37, 39, 40, 42 (see p. 1067-1072, tables 1-3, in particular) and also teaches further administering a pain management or therapeutic agent to the individual and further assessing the individual to determine the level of reduction of symptoms of the pain until the individual experiences a reduction in pain as in claims 13, 15, 16, 18, 19, 21, 24, 32, 34, 36, 39, 40 and 42 (see p. 1070; p. 1072-1073, in particular) and that cancer pain arises from having primary tumor of an organ or from metastatic disease or bone pain as in claims 13, 17, 20, 35 and 38 (see p. 1069; table 2, in particular). Aiello-Laws teaches cancer pain arising from having primary tumor of an organ or from metastatic disease as in claims 17, 20, 35 and 38 (see p. 649-652; p. 652, 2nd col, in particular). 
Thus, it is obvious to combine the teachings of Toth, Caraceni, and Aiello-Laws with the teachings of the claims of the issued patents or the copending Applications to reduce the analgesic after administration of an anti-nf-P2X7R antibody or a P2X7R fragment/peptide of SEQ ID NO: 2, 3 or 4 or within two days based on the status of pain after the treatment with the anti-nf-P2X7R antibody or P2X7R fragment/peptide in the method of the issued patents or the copending Applications with an expectation of success because the P2X7R fragment/peptide have been shown to successfully treat different cancers and also reduce cancer pain as evidenced by Barden’#LB-153, Barden’643 and Sorge, and it is also a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims and to reduce or adjust the analgesic agents after administration of the P2X7R fragment/peptide that can reduce pain caused by nf-P2X7R in patients with cancers. Thus, it is obvious to include the assessment steps to evaluate the status of pain after the treatment based on symptoms of pain because it is a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims. Thus, it is obvious to include these assessment and evaluation steps after the treatment of cancer to determine whether the treatment with pain management agents are effective and whether the pain or cancer pain of patients is alleviated to adjust or reduce analgesic agents. Note that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) & MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I..Thus, it is obvious to combine two prior art elements according known methods to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the double patenting rejection is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on April 20, 2021 and March 31, 2022.

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
14.	Claims 1-2, 4, 7-8, 11, 13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barden’233 in view of Toth (2009), Caraceni (2001) and Aiello-Laws (2000), and evidentiary references: Alves (2013), Barden#LB-153, Barden’643 and Sorge (2013) as applied to claims 23-24, 26, 29, 32, 34-40 and 42 above, and further in view of Barden et al. (WO2011/075789 (Barden’789), as in IDS),
Claims 1-2, 4, 7-8, 11, 13, 15-21 as amended are drawn to a method of managing pain comprising i. administering an anti-nf-P2X7 receptor antibody (binding to nf-P2X7R: a P2X7R has an impaired response to ATP but not binding to a f-P2X7R: a P2X7R does not have an impaired response to ATP) to a human individual that has been treated with an amount of an analgesic for pain; ii. within 2 days of administration of the anti-nf-P2X7R antibody to the individual, reducing the amount of the analgesic administered to the individual, thereby managing the pain. 
The pain recited in independent claim 1 includes cancer pain, which also recited in dependent claims 4, 7 and 16-21.
Barden’233, Toth, Caraceni and Aiello-Laws are set forth above. In addition, Barden’233 teaches methods of treating cancer pain using an anti-nf-P2X7 antibody in human individual who has been treated with an amount of an analgesic for pain and in need of pain management as recited in independent claim 1 (see the sequence alignment; p. 4-8; p.13-22; p. 23-24; p. 31-33, claims 1-9, in particular). Note that the methods of Barden’233 teach using the same material (i.e. an anti-nf-P2X7R antibody or a P2X7R fragment/peptide of SEQ ID NO:2 or 3), the same active step (i.e. administering to the human individual) in the same patient population (i.e. human individuals/patients with different forms of cancer have cancer pain, which are human individuals in need of pain management or have been treated with an amount of an analgesic for cancer pain). Thus, the method of Barden’233 inherently treats or manages cancer pain because the nf-P2X7R is expressed on cancer cells and directly involved in chronic pain mechanisms, and can be treated by antagonists of nf-P2X7R including anti-nf-P2X7R antibodies to reduce pain as evidenced by Barden#LB-153 (see p1-2 of the Abstract#LB-153, AACR Annual Meeting published May 2009), Barden’643 (see col. 29-30, Example 5, table1; col. 37-38, claims 11-15 in US8597643) and Sorge (see p. 595, abstract and p. 597-598, in particular). 
But Barden’233, Toth, Caraceni and Aiello-Laws do not explicitly teach that the anti-nf-P2X7R antibody comprising the recited SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively as recited in independent claim 1.
While Barden’233, Toth, Caraceni and Aiello-Laws do not explicitly teach that the anti-nf-P2X7R antibody comprising the recited SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively as recited in independent claim 1, Barden’789 teaches this limitation and provide motivation and an expectation of success. In particular Barden’789 teaches methods of treating cancer pain using an anti-nf-P2X7 antibody in human individual in need of pain management as recited in independent claim 1, wherein the anti-nf-P2X7 antibody comprise SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively (see the sequence alignment; p. 3-18; p.20-21; p. 27-28; p. 37-44; Tables 1a-1b; p. 53-55; p.74-78; p. 80-96, examples 1-6, p. 97-99, claims 1-23, in particular). It would have been obvious to a skilled artisan to combine the teaching of Barden’789 with the teachings of Barden’233, Toth, Caraceni and Aiello-Laws to use an anti-nf-P2X7R antibody comprising the recited SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively as recited in independent claim 1 in the method of Barden’233, Toth, Caraceni and Aiello-Laws with an expectation of success because the anti-nf-P2X7R antibody comprising the recited SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively has been used to successfully treat different cancers as taught by Barden’789.  In this combination, both Barden’233, Toth, Caraceni and Aiello-Laws’ method and anti- anti-nf-P2X7R antibody, and Barden’789’s method and anti-nf-P2X7R antibody are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Barden’233, Toth, Caraceni and Aiello-Laws’ method using Barden’789’s method and anti-nf-P2X7R antibody, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat and manage cancer pain because Barden’233, Toth, Caraceni and Aiello-Laws teach methods of treating cancer pain using an anti-nf-P2X7 antibody in human individual who has been treated with an amount of an analgesic for pain and in need of pain management and Barden’789 teaches methods of treating cancer pain using an anti-nf-P2X7 antibody in human individual in need of pain management as recited in independent claim 1, wherein the anti-nf-P2X7 antibody comprise SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively. Thus, it is obvious to combine two prior art elements (i.e. methods of treating cancer pain taught by Barden’233, Toth, Caraceni and Aiello-Laws or Barden’789 and an anti-nf-P2X7 antibody comprising SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively) according known methods (i.e. Barden’233, Toth, Caraceni and Aiello-Laws’s method) to yield predictable results or simply substitute one known element (i.e. an anti-nf-P2X7 antibody comprising SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively) for another (i.e. an anti-nf-P2X7 antibody) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Double Patenting
15.	Claims 1-2, 4, 7-8, 11, 13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-26 of US7326415, claims 11-15 of US8597643, claim 10 of US8835609, claim 13 of US9428587, claims 1-8 of US9562094, claims 1-9 of US9566318, claims 1-7 of US9663584, claims 4, 12-15 of US9688771, claims 1-12 of US9944701, claim 15 of US10988532  or claims 11-14 of US11260131 in view of Toth, Caraceni and Aiello-Laws and Barden’789, and evidentiary references: Alves, Barden’#LB-153, Barden’643 and Sorge for the same reasons set forth above.
The methods of the issued patents teach using the same material (i.e. an anti-nf-P2X7R antibody), the same active step (i.e. administering to the human individual) in the same patient population (i.e. human individuals/patients with different forms of cancer have pain; human individuals in need of pain management).  
The difference between the instant claims and the claims of the issued patents is the human subject who has been treated with an analgesic for pain and within 2 days reducing the amount of analgesic administered after administration of an anti-nf-P2X7R antibody comprising SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively recited in independent claim 1. For the same reasons set forth above, while the claims of the issued patents do not teach these limitations, Toth, Caraceni, Aiello-Laws and Barden’789 teaches these limitations and provide motivation and an expectation of success in managing pain in patients who have been treated with an analgesic and reducing the amount of the analgesic for the patients. Thus, it is obvious to combine the teachings of Toth, Caraceni,Aiello-Laws and Barden’789 with the teachings of the claims of the issued patents to reduce the analgesic after administration of an anti-nf-P2X7R antibody within two days based on the status of pain after the treatment with the anti-nf-P2X7R antibody in the method of the issued patents with an expectation of success because the anti-nf-P2X7R antibody comprising SEQ ID NOs: 8, 52 and 10 for CDRs1-3 respectively has been used to successfully treat different cancers and also reduce cancer pain as evidenced by Barden’#LB-153, Barden’643 and Sorge, and it is a general practice by practitioners or physicians to evaluate whether the treatment or dosages of pain managing agents can truly manage pain or cancer pain by determine the reduction of the levels of pain symptoms as recited in instant claims and to reduce or adjust the analgesic agents after administration of the anti-nf-P2X7R antibody that can reduce pain caused by nf-P2X7R in patients with cancers. Thus, it is obvious to include these assessment and evaluation steps after the treatment of cancer to determine whether the treatment with pain management agents are effective and whether the pain or cancer pain of patients is alleviated to adjust or reduce analgesic agents. Note that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) & MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 



Conclusion


16. 	NO CLAIM IS ALLOWED.




17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEQ ID NO: 8 
AZF17655
ID   AZF17655 standard; peptide; 6 AA.
XX
AC   AZF17655;
XX
DT   31-MAR-2011  (first entry)
XX
DE   Anti-P2X7 receptor antibody CDR1 peptide SEQ ID:7.
XX
KW   CDR1 peptide; acne; adenocarcinoma; angina; anthelmintic; antianginal;
KW   antiarthritic; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; antiparasitic; antiseborrheic; arthritis;
KW   bladder tumor; breast tumor; cancer;
KW   chronic inflammatory demyelinating polyneuropathy; colorectal tumor;
KW   complementarity determining region 1; cytostatic; diagnostic test;
KW   empyema; enterocolitis; gastroenteritis; gastrointestinal-gen.;
KW   gynecological; inflammatory disease; mesothelioma; neuroendocrine tumor;
KW   neuroprotective; oral-dental-gen.; pelvic inflammatory disease;
KW   pharyngitis; pleurisy; pneumonia; prostate tumor;
KW   purinergic receptor P2X7; renal tumor; respiratory-gen.; skin tumor;
KW   therapeutic; trematode infection; uropathic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011020155-A1.
XX
CC PD   24-FEB-2011.
XX
CC PF   20-AUG-2010; 2010WO-AU001070.
XX
PR   20-AUG-2009; 2009AU-00903928.
XX
CC PA   (BIOS-) BIOSCEPTRE INT LTD.
XX
CC PI   Barden JA;
XX
DR   WPI; 2011-B93213/17.
XX
CC PT   New antigen binding site binding to a purinergic receptor (P2X7), useful 
CC PT   e.g. in diagnosing and treating cancer e.g. colorectal tumors, or a 
CC PT   condition or disease e.g. arthritis associated with the expression of non
CC PT   functional P2X7 receptor.
XX
CC PS   Claim 1; SEQ ID NO 7; 149pp; English.
XX
CC   The present invention relates to an antigen binding site (I) binding to a
CC   purinergic receptor (P2X7). The purinergic (P2X) receptors are ATP-gated 
CC   cation selective channels. The antigen binding site includes at least one
CC   mutation for increasing the affinity of the site for binding to a P2X7 
CC   receptor. In the antigen binding site, an amino acid sequence forming at 
CC   least one of FR1, CDR1, FR2, CDR2, FR3, CDR3 and FR4 is a human sequence.
CC   The antigen binding site is useful in: producing an anti P2X7 receptor 
CC   antigen binding site having increased affinity for P2X7 receptor; and 
CC   diagnosing and treating cancer, or a condition or disease associated with
CC   the expression of non functional P2X7 receptor, where the cancer is e.g. 
CC   breast tumors, colorectal tumors, adenocarcinomas, mesothelioma, bladder 
CC   tumors, prostate tumors, germ cell tumor, neuroendocrine tumors, skin 
CC   tumors and kidney tumors, and the diseases and conditions include e.g. 
CC   acne, angina, arthritis, aspiration pneumonia, empyema, gastroenteritis, 
CC   inflammation, intestinal flu, necrotizing enterocolitis, pelvic 
CC   inflammatory disease, pharyngitis, pleurisy, redness, rubor, sore throat 
CC   and chronic inflammatory demyelinating polyneuropathy. The present 
CC   sequence represents an anti-human P2X7 receptor antibody complementarity 
CC   determining region 1 (CDR1) peptide (PEP2 clone) useful for constructing 
CC   antigen binding sites, variable 15 domains, antibodies and related 
CC   fragments in the invention
XX
SQ   Sequence 6 AA;

  Query Match             100.0%;  Score 36;  DB 18;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RNHDMG 6
              ||||||
Db          1 RNHDMG 6
SEQ ID NO: 52 
AZF17701
ID   AZF17701 standard; peptide; 17 AA.
XX
AC   AZF17701;
XX
DT   31-MAR-2011  (first entry)
XX
DE   Anti-P2X7 receptor antibody CDR2 peptide SEQ ID:53.
XX
KW   CDR2 peptide; acne; adenocarcinoma; angina; anthelmintic; antianginal;
KW   antiarthritic; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; antiparasitic; antiseborrheic; arthritis;
KW   bladder tumor; breast tumor; cancer;
KW   chronic inflammatory demyelinating polyneuropathy; colorectal tumor;
KW   complementarity determining region 2; cytostatic; diagnostic test;
KW   empyema; enterocolitis; gastroenteritis; gastrointestinal-gen.;
KW   gynecological; inflammatory disease; mesothelioma; neuroendocrine tumor;
KW   neuroprotective; oral-dental-gen.; pelvic inflammatory disease;
KW   pharyngitis; pleurisy; pneumonia; prostate tumor;
KW   purinergic receptor P2X7; renal tumor; respiratory-gen.; skin tumor;
KW   therapeutic; trematode infection; uropathic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011020155-A1.
XX
CC PD   24-FEB-2011.
XX
CC PF   20-AUG-2010; 2010WO-AU001070.
XX
PR   20-AUG-2009; 2009AU-00903928.
XX
CC PA   (BIOS-) BIOSCEPTRE INT LTD.
XX
CC PI   Barden JA;
XX
DR   WPI; 2011-B93213/17.
XX
CC PT   New antigen binding site binding to a purinergic receptor (P2X7), useful 
CC PT   e.g. in diagnosing and treating cancer e.g. colorectal tumors, or a 
CC PT   condition or disease e.g. arthritis associated with the expression of non
CC PT   functional P2X7 receptor.
XX
CC PS   Claim 2; SEQ ID NO 53; 149pp; English.
XX
CC   The present invention relates to an antigen binding site (I) binding to a
CC   purinergic receptor (P2X7). The purinergic (P2X) receptors are ATP-gated 
CC   cation selective channels. The antigen binding site includes at least one
CC   mutation for increasing the affinity of the site for binding to a P2X7 
CC   receptor. In the antigen binding site, an amino acid sequence forming at 
CC   least one of FR1, CDR1, FR2, CDR2, FR3, CDR3 and FR4 is a human sequence.
CC   The antigen binding site is useful in: producing an anti P2X7 receptor 
CC   antigen binding site having increased affinity for P2X7 receptor; and 
CC   diagnosing and treating cancer, or a condition or disease associated with
CC   the expression of non functional P2X7 receptor, where the cancer is e.g. 
CC   breast tumors, colorectal tumors, adenocarcinomas, mesothelioma, bladder 
CC   tumors, prostate tumors, germ cell tumor, neuroendocrine tumors, skin 
CC   tumors and kidney tumors, and the diseases and conditions include e.g. 
CC   acne, angina, arthritis, aspiration pneumonia, empyema, gastroenteritis, 
CC   inflammation, intestinal flu, necrotizing enterocolitis, pelvic 
CC   inflammatory disease, pharyngitis, pleurisy, redness, rubor, sore throat 
CC   and chronic inflammatory demyelinating polyneuropathy. The present 
CC   sequence represents an anti-human P2X7 receptor antibody complementarity 
CC   determining region 2 (CDR2) peptide (PEP2 clone) useful for constructing 
CC   antigen binding sites, variable 15 domains, antibodies and related 
CC   fragments in the invention
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 86;  DB 18;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AISGSGGSTYYANSVKG 17
              |||||||||||||||||
Db          1 AISGSGGSTYYANSVKG 17
SEQ ID NO:10
AZF17657
ID   AZF17657 standard; peptide; 11 AA.
XX
AC   AZF17657;
XX
DT   31-MAR-2011  (first entry)
XX
DE   Anti-P2X7 receptor antibody CDR3 peptide SEQ ID:9.
XX
KW   CDR3 peptide; acne; adenocarcinoma; angina; anthelmintic; antianginal;
KW   antiarthritic; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; antiparasitic; antiseborrheic; arthritis;
KW   bladder tumor; breast tumor; cancer;
KW   chronic inflammatory demyelinating polyneuropathy; colorectal tumor;
KW   complementarity determining region 3; cytostatic; diagnostic test;
KW   empyema; enterocolitis; gastroenteritis; gastrointestinal-gen.;
KW   gynecological; inflammatory disease; mesothelioma; neuroendocrine tumor;
KW   neuroprotective; oral-dental-gen.; pelvic inflammatory disease;
KW   pharyngitis; pleurisy; pneumonia; prostate tumor;
KW   purinergic receptor P2X7; renal tumor; respiratory-gen.; skin tumor;
KW   therapeutic; trematode infection; uropathic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011020155-A1.
XX
CC PD   24-FEB-2011.
XX
CC PF   20-AUG-2010; 2010WO-AU001070.
XX
PR   20-AUG-2009; 2009AU-00903928.
XX
CC PA   (BIOS-) BIOSCEPTRE INT LTD.
XX
CC PI   Barden JA;
XX
DR   WPI; 2011-B93213/17.
XX
CC PT   New antigen binding site binding to a purinergic receptor (P2X7), useful 
CC PT   e.g. in diagnosing and treating cancer e.g. colorectal tumors, or a 
CC PT   condition or disease e.g. arthritis associated with the expression of non
CC PT   functional P2X7 receptor.
XX
CC PS   Claim 3; SEQ ID NO 9; 149pp; English.
XX
CC   The present invention relates to an antigen binding site (I) binding to a
CC   purinergic receptor (P2X7). The purinergic (P2X) receptors are ATP-gated 
CC   cation selective channels. The antigen binding site includes at least one
CC   mutation for increasing the affinity of the site for binding to a P2X7 
CC   receptor. In the antigen binding site, an amino acid sequence forming at 
CC   least one of FR1, CDR1, FR2, CDR2, FR3, CDR3 and FR4 is a human sequence.
CC   The antigen binding site is useful in: producing an anti P2X7 receptor 
CC   antigen binding site having increased affinity for P2X7 receptor; and 
CC   diagnosing and treating cancer, or a condition or disease associated with
CC   the expression of non functional P2X7 receptor, where the cancer is e.g. 
CC   breast tumors, colorectal tumors, adenocarcinomas, mesothelioma, bladder 
CC   tumors, prostate tumors, germ cell tumor, neuroendocrine tumors, skin 
CC   tumors and kidney tumors, and the diseases and conditions include e.g. 
CC   acne, angina, arthritis, aspiration pneumonia, empyema, gastroenteritis, 
CC   inflammation, intestinal flu, necrotizing enterocolitis, pelvic 
CC   inflammatory disease, pharyngitis, pleurisy, redness, rubor, sore throat 
CC   and chronic inflammatory demyelinating polyneuropathy. The present 
CC   sequence represents an anti-human P2X7 receptor antibody complementarity 
CC   determining region 3 (CDR3) peptide (PEP2 clone) useful for constructing 
CC   antigen binding sites, variable 15 domains, antibodies and related 
CC   fragments in the invention
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 64;  DB 18;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPKPMDTEFDY 11
              |||||||||||
Db          1 EPKPMDTEFDY 11

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
July 12, 2022 




/CHANG-YU WANG/Primary Examiner, Art Unit 1649